United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF LABOR, EMPLOYEE
BENEFITS SECURITY ADMINISTRATION,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-577
Issued: July 29, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2014 appellant filed a timely appeal from an August 29, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in an performance of duty on
June 14, 2013.
FACTUAL HISTORY
On June 14, 2013 appellant, then a 46-year-old employee benefit plan assistant, filed a
traumatic injury claim (Form CA-1) alleging that he sustained an injury above the eyebrow that
day when he climbed on a table to attempt to repair the air conditioning (AC) unit located on the
1

5 U.S.C. § 8101 et seq.

ceiling. He stopped work, notified his supervisor and received emergency medical treatment on
that same date. On the reverse side of the form, appellant’s supervisor checked the box marked
“No” when asked if appellant’s injury was caused by his willful misconduct, intoxication or
intent to injure self or another. The supervisor indicated that his knowledge of the facts
surrounding the injury was in agreement with statements made by appellant. He further stated
that appellant got up on a table to try and fix the overhead AC unit and fell, incurring a gash
above the eyebrow. The supervisor told appellant not to do it.
In support of his claim, appellant submitted June 14, 2013 hospital records documenting
treatment for his fall.
By letter dated July 24, 2013, OWCP informed appellant that the employing
establishment did not controvert continuation of pay or challenge the merits of his claim. It
noted that the only evidence received with his CA-1 form were hospital records dated
June 14, 2013. OWCP informed appellant that the evidence was insufficient to support his claim
and requested additional factual and medical evidence. Appellant was provided a questionnaire
which asked him what he was doing prior to his attempt to repair the AC unit, where the AC unit
was located, whether he was told to repair the AC unit, whether the building had maintenance,
whether building maintenance was called and why he did not follow his supervisor’s instructions
to not climb on the table to repair the AC unit. He was asked to respond to the provided
questions within 30 days.
In another letter dated July 24, 2013, OWCP requested the employing establishment
provide additional information regarding the circumstances of the June 14, 2013 injury. It
requested a detailed explanation from appellant’s immediate supervisor as to how he gave
appellant direction to not repair the AC unit, whether written notice was provided, if there were
any witnesses present during the supervisor’s direction, witness statements and any other
information pertaining to the injury, the manner in which it was sustained and the particular
activity in which appellant was engaged in at the time. The employing establishment was asked
to respond to the requested information within 30 days.
No response was received from appellant or the employing establishment.
By decision dated August 29, 2013, OWCP denied appellant’s claim finding that the
evidence submitted was not sufficient to establish that he was injured in the performance of duty.
LEGAL PRECEDENT
In providing for a compensation program for federal employees, Congress did not
contemplate an insurance program against any and every injury, illness or mishap that might
befall an employee contemporaneous or coincidental with his or her employment. Liability does
not attach merely upon the existence of an employee-employer relation. Instead, Congress
provided for the payment of compensation for disability or death of an employee resulting from
personal injury sustained while in the performance of duty.2

2

See 5 U.S.C. § 8102(a).

2

The Board has interpreted the phrase while in the performance of duty to be the
equivalent of the commonly found requisite in workers’ compensation law of arising out of and
in the course of employment. In the course of employment deals with the work setting, the
locale and time of injury whereas, arising out of the employment, encompasses not only the work
setting but also a causal concept, the requirement being that an employment factor caused the
injury. In addressing this issue, the Board has stated that in the compensation field, to occur in
the course of employment, in general, an injury must occur: (1) at a time when the employee
may reasonably be stated to be engaged in his or her master’s business; (2) at a place where he or
she may reasonably be expected to be in connection with the employment; and (3) while he or
she was reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.3
It is well established that employees who, within the time and space limits of their
employment, engage in acts which minister to their personal comfort do not leave the course of
employment.4
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty. An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim.5
ANALYSIS
Appellant filed a claim alleging that he sustained a traumatic injury on June 14, 2013
when he fell off a table at work while trying to fix an AC unit. By decision dated August 29,
2013, OWCP determined that the evidence was insufficient to establish that his injury arose in
the performance of duty. The Board finds that appellant has not met his burden of proof to
establish that his injury occurred in the performance of duty.
In developing the record to determine whether appellant was in the performance of duty
at the time of the incident, he was provided a questionnaire, which asked him what he was doing
prior to his attempt to repair the AC unit, where the AC unit was located, whether he was told to
repair the AC unit, whether the building had maintenance, whether building maintenance was
called and why he did not follow his supervisor’s instructions to not climb on the table to repair
the AC unit. He was asked to respond to the provided questions within 30 days. Appellant
failed to respond.
The question of whether an employee is in the course of employment at the time of injury
is based on the time, place and activity involved in the alleged incident.6 The Board has
previously found that an employee fails to establish a claim if time and place of injury are
identified, but the description of the manner of activity causing injury is vague and incomplete.7
3

Kathryn S. Graham Wilburn, 49 ECAB 458 (1998).

4

A. Larson, The Law of Workers’ Compensation § 21 (2007).

5

See T.B., Docket No. 13-1823 (issued March 20, 2014).

6

See B.B., Docket No. 12-165 (issued July 26, 2012).

7

See K.W., Docket No. 11-474 (issued September 19, 2011).

3

In the present claim, appellant failed to respond to OWCP’s request for further information
regarding his fall from the table top; information that was necessary for OWCP to determine
whether he was in the course of his employment at the time of the alleged injury. As he failed to
respond to a request from OWCP for further information to determine the elements of a claim,
OWCP found that he failed to establish his claim for compensation.8
OWCP properly determined that there was insufficient factual evidence of record to
establish that appellant’s injury occurred in the performance of duty. Because appellant did not
respond to OWCP’s questions regarding this activity, he did not meet his burden of proof.
CONCLUSION
The Board finds that appellant has not established that he was in the course of
employment when he fell off the table while fixing an AC unit on June 14, 2013.
ORDER
IT IS HEREBY ORDERED THAT the August 29, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 29, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See M.F., Docket No. 10-1514 (issued March 11, 2011).

4

